Citation Nr: 1017466	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 
1953. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2007 rating 
decision issued by the RO.  The Board remanded the issue on 
appeal in October 2009 for further development of the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record demonstrates that the Veteran has been 
precluded from maintaining substantially gainful employment 
due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the regulations pertaining to VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action 
taken hereinbelow, the Board finds that no further assistance 
in developing the facts pertinent to his claim is required at 
this time.

Laws and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a) (2009)

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2009).

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2009).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Factual Background and Analysis

The record shows that the Veteran is currently service-
connected for posttraumatic stress disorder (PTSD) (50 
percent), bilateral hearing loss (30 percent), residuals of 
cold injury to right lower extremity (20 percent), residuals 
of cold injury to left lower extremity (20 percent) and 
tinnitus (10 percent).  The Veteran's combined rating for his 
service-connected disabilities is 80 percent.

The Veteran meets the rating criteria outlined above for 
consideration of a TDIU rating under 38 C.F.R. § 4.16 (a).  
Therefore, the determinative issue is whether he is incapable 
of securing and following substantially gainful employment 
because of his service-connected disabilities.  

In an October 2007 VA PTSD examination report, it was 
documented that the Veteran had worked as a mechanic until 
his retirement in 1992.  The examiner noted that the Veteran 
had managed his job well until the retirement; however, his 
current memory impairment was an obstacle.  The examiner 
indicated that there was total occupational and social 
impairment due to age-related early dementia.  In this 
regard, the examiner explained that the Veteran's memory 
impairment and concentration difficulties were obstacles to 
his ability to work. Nevertheless, service connection is in 
effect for PTSD, rated as 50 percent disabling itself, and 
other conditions which combine to a rating of 80 percent. 
Based on a review of all of the evidence of record, the Board 
finds it is as least as likely as not that the service-
connected disabilities themselves, irrespective of dementia, 
prevent the Veteran from securing and maintaining gainful 
employment. Resolving all doubt regarding the Veteran's 
ability to function in a work setting in his favor, the Board 
finds that a grant of TDIU is warranted.
 

ORDER

TDIU is granted, subject to the regulations governing the 
payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


